Title: To George Washington from Fulwar Skipwith, 25 November 1792
From: Skipwith, Fulwar
To: Washington, George



Sir
Portsmouth [Va.] 25 Novemr 1792

In the present urgency and peculiar hardship of my situation I am led with some persuasion of success to call a moment of your Excellencys attention to a short history of my distress, and to hope, that if I may be found to possess merit or talents sufficient to fit me for any little employment under Government, your Excellency may be induced to confer on me the honor of a future and second recommendation.
Under an impression that the one, which favoured me with my appointment of Consul from the U. States for the Island of Martinique and its dependencies, would have also induced Government to make some provision for its support, I was tempted with what little property I had to leave my native Country in August 1792, when I arrived at Mtque at the moment of the commencement of its civil troubles. these disorders have continued with more or less abatement ever since, and have precluded me from opportunities of gaining a livelyhood in business, which I might have promised myself, from a more settled state of things. The ignorance of the french Colonial Governments of any Treaty or Convention which authorises the U. States to establish Consuls

among them has destroyed every hope or prospect of my being acknowledged as one thus, from long delay and fruitless attention, I have been obliged to leave the Island in indigence. Conscious that my endeavour, and intentions of Serving my Country cannot, in return, deserve distress; and resting much of my hope in the benevolence of your Excellency’s heart, I do not altogether despair of your future notice.
Having never been honored with a personal acquaintance with your Excellency farther than that of a bare introduction, I flatter myself that Mr Jefferson, [Tobias] Lear, [John] Langdon, or any one of the Virginia delegation, to whom I have the pleasure of being known, would venture to give a favourable opinion of my deserts.
Sincerely wishing your Excellence the full enjoyment of all earthly happiness I have the honor to remain Your Excellencys Most Ob. and Most Hb. Servant

Fulwar Skipwith

